DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on September 3, 2021, claims 16, 24, 25, and 29-33 were amended and claim 28 was cancelled.  
As a result, claims 16-27 and 29-35 are currently pending and under examination, of which claim 16 is an independent claim. 

Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC 101 previously set forth.
In response to a previous Drawing objection, page 7 of the Amendment explains that a replacement sheet was submitted.  However, the record does not show that such replacement sheet was filed.  Therefore, the objection to the Drawings is maintained.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
In light of the substantive amendments to independent claim 16 including defining the determination of the position information as comprising a determination of a gap, Applicant’s arguments with respect to the anticipatory and obviousness rejections of the independent claim 16 have been considered but are moot because the arguments do not apply to the new cited 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  Paragraph [0046] of the specification indicates that FIG. 3 shows two facing branches 21 of two different calibration patterns 14, 15 as depicted via the dashed circle in FIG. 2.  As illustrated in FIG. 2, the dashed circle is referred to as “III”.  However, FIG. 3 is not labeled “III” to show the relation of this figure with FIG. 2.  It is recommended that FIG. 3 include label “III”.  Appropriate correction is respectfully requested.
Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 16, line 18, replace “adjusting, with” with “adjusting”.
Claim 16, line 18, replace “process,” with “process with”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 and 29-35 are rejected under 35 U.S.C. 103 as being obvious in view of   Domrose et al. (US Patent Publication No. 2018/0370146 A1) (“Domrose”) and US Patent Publication No. 2020/0261977 A1 to Mamrak et al. (“Mamrak”).
Regarding independent claim 16, Domrose teaches:
A method of calibrating an irradiation device of an apparatus for additively manufacturing three-dimensional objects, the method comprising: Domrose: Abstract (“Method for calibrating an apparatus for manufacturing a three-dimensional object by layer-wise selective solidification of building material...”)
generating, with a first energy beam, a plurality of first calibration patterns at respectively different first locations of a test specimen; Domrose: Paragraph [0034] (“The apparatus 1 further comprises a solidification device 19 with two irradiation devices 120, 220. Each of the beams 122, 222 generated by the radiation sources 121, 221, for example laser sources,...”) Domrose: Paragraph [0043] (“In order to calibrate the apparatus 1, an substantially periodic first and an substantially periodic second modulation pattern 101, 201 are generated as irradiation patterns in each sub-area 100, 200 of the build area 8 by means of the beams 122, 222, wherein the beams 122, 222 irradiate the positions which correspond to the respective modulation pattern 101, 201 in a layer of the building material 15 applied to the build area 8.”) [One of the two beams 122, 222 generating first periodic modulation patterns in each sub-area reads on “generating, with a first energy beam, a plurality of first calibration patterns”.  The period pattern generated at sub-area 100 reads on “at respectively different first locations”.  The layer of the building material reads on “a test specimen”.]
generating, with a second energy beam, a plurality of second calibration patterns at respectively different second locations of the test specimen; Domrose: Paragraphs [0034] and [0043] [As described above.] [Another of the two beams 122, 222 generating second periodic modulation patterns in each sub-area reads on “generating, with a second energy beam, a plurality of second calibration patterns”.  The period pattern generated at sub-area 200 reads on “at respectively different second locations”.  The layer of the building material reads on “the test specimen”.]
determining, with a determination unit, position information, the position information pertaining to the respective positions of the plurality of first calibration patterns and the plurality of the second calibration patterns,… Domrose: Paragraph [0041]  Domrose: Paragraph [0044] (“Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one another. The distance between two neighboring lines of the first modulation pattern 101 is d1. The distance between two neighboring lines of the second modulation pattern 201 is d2... The lines of the first modulation pattern 101 and the lines of the second modulation pattern 201 are substantially parallel. Due to the Moiré-effect, a substantially periodic superposition pattern 301 forms in the overlap zone 300.”) Domrose: Paragraph [0050] (“The relative position of the modulation patterns 101, 201 is determined by determining the deviation of the position of the superposition pattern 301 from a reference position.”) [The determination unit reads on “a determination unit”. The relative position of the modulation patterns 101, 201 reads on “the position information pertaining to the respective positions of the plurality of first calibration patterns and the plurality of the second calibration patterns”.] wherein the first one of the plurality of first calibration patterns is adjacent to the second one of the plurality of second calibration patterns; Domrose: Paragraph [0044] (“The lines of the first modulation pattern 101 and the lines of the second modulation pattern 201 are substantially parallel.”) Domrose: FIG. 2 [As shown in FIG. 2, the modulation pattern 101 of the modulation patterns 101 is adjacent to the modulation pattern 201 of the modulation patterns 201.]
generating, with an apparatus for use in an additive manufacturing process, calibration information based at least in part on the position information, the calibration information pertaining to a calibration status of an irradiation device used to generate the first energy beam and/or the second energy beam; and Domrose: Paragraphs [0043] and [0050] [As described above.] Domrose: Paragraph [0060] (“In the context of the invention it is possible that for calibrating the apparatus 1, the deviation of the position of the superposition pattern 301 from a reference position is determined and that the control commands with which the control device 29 controls the component parts of the apparatus 1 are modified on the basis of the determined deviation in order to balance deviations of the relative position of the sub-areas of the build area and other geometric parameters from the respective setpoint values.”) [The control device reads on “an apparatus”.  The deviation reads on “calibration information”.  The deviation of the position of the superposition pattern 301 from a reference position that is determined of the superposition pattern of the modulation patterns 101, 201 from beams 122, 222 reads on “the calibration information pertaining to a calibration status of an irradiation device used to generate the first energy beam and/or the second energy beam”.]
adjusting, with the apparatus for use in the additive manufacturing process, at least one irradiation parameter associated with the irradiation device based at least in part on the calibration information. Domrose: Paragraph [0021] (“Preferably, the calibration information is used for the automatic or semi-automatic adjustment of an optical setting of the solidification device, in particular a focus setting (especially a focus position setting). In this way, for instance, deviations of an optical setting from the setpoint setting may be rectified.”) [The adjustment of the focus setting reads on “adjusting at least one irradiation parameter”.]
However, Domrose fails to teach explicitly, “wherein determining the position information comprises determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns”.  Mamrak is directed to a method and apparatus for scanning a build material for use in additive manufacturing. Mamrak teaches:
…wherein determining the position information comprises determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns, Mamrak: Paragraph [0047] and FIGS. 5-7 (“The term galvanometer, irradiation directing device, irradiation source directing mechanism and/or scanner may be used interchangeably throughout the specification. When the build unit moves to a second location in direction 924, the galvanometer may be in a second location 928. Using any of the abovementioned methods it may be determined that the movement of the build unit has resulted in an offset 930 between the first position of the build unit and the second position of the build unit…the irradiation source directing mechanism may be adjusted for the misalignment 930 between a first scan region 918 and second scan region 916…”) Mamrak: Paragraph [0051] (“FIG. 6 shows an example flow diagram of the abovementioned process. In step 610 any of the abovementioned methods or any known method in the art may be used to determine a misalignment of two subsequent scan regions based on a deviation in the positioning mechanism of the build unit and/or a deviation in the positioning of the build platform.”) Mamrak: Paragraph [0054] (“A second example set of scan zones 713 shows a possible misalignment between a first scan zone 701B and a second scan zone 702B. The abovementioned trend data and/or sensor data may be used to determine an offset between the scan fields. The group of scan fields 713 shows an example situation where an observer and/or a detector/sensor and a computer may determine that misalignment has…occur between the two scan fields. Based on the amount of misalignment, it may be determined that the scanner can be adjusted to compensate (e.g., using the process shown in FIG. 6). Accordingly, the scanner may be adjusted ...”) Mamrak: Paragraph may determine that misalignment has… occur between the two scan fields 722 and 730. Based on the amount of misalignment, it may be determined that the scanner can be adjusted to compensate (e.g., using the process shown in FIG. 6). Accordingly, the scanner may be adjusted ...”) [The deviation process of the position mechanism reads on “the position information”. The determined amount of misalignment or offset between the scan fields reads on “determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Domrose and Mamrak before them, to determine a gap between the modulation patterns 101, 201 of Domrose as taught in Mamrak because the references are in the same field of endeavor as the claimed invention and they are focused on calibrating an apparatus for additive manufacturing or printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because Mamrak recognizes that (additive manufacturing) AM apparatuses have a significant number of components which all must be calibrated to create consistent and dimensionally accurate components. Mamrak Paragraph [0008] For example, a galvanometer may be used as a directing device to direct a laser beam to fuse a region of powder during each layer of the build. In the example, correct calibration of the galvanometer is critical to assure an accurate build. Further, in the AM apparatus disclosed below, there also exists a need to calibrate 
Regarding claim 17, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the plurality of first calibration patterns define at least part of a first pattern series, and wherein the plurality of second calibration patterns define at least part of a second pattern series. Domrose: Paragraph [0028] (“FIG. 2 is a schematic view of the first sub-area of the build area with a first modulation pattern, the second sub-area of the build area with a second modulation pattern, and the overlap zone between the first and the second sub-area with a superposition pattern...”) Domrose: Paragraph [0045] (“In FIG. 2, the modulation patterns 101, 201 and the superposition pattern 301 in the overlap zone 300 are schematically represented by light/dark contrasts.”) [The modulation pattern 101 reads on “a first pattern series” and the modulation pattern 201 reads on “a second pattern series”.]
Regarding claim 18, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns are arranged in a first line, and wherein the plurality of second calibration patterns are arranged in a second line. Domrose: Paragraph [0028] and FIG. 2 [As described in claim 17.] Domrose: Paragraph [0044] (“The modulation patterns 101, 201 are periodic patterns. Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged  [As shown in FIG. 2, the modulation patterns 101 are arranged “in a first line” and the modulation patterns 201 are arranged “in a second line”.]
Regarding claim 19, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are arranged in an alternating sequence. Domrose: Paragraph [0028] and FIG. 2 [As described in claim 17.] Domrose: Paragraph [0044] (“The modulation patterns 101, 201 are periodic patterns. Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one another.”) [As shown in FIG. 2, the modulation patterns 101 are arranged in an alternating manner with the modulation patterns 201.]
Regarding claim 20, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are arranged in in a first line having a first orientation and a second line having a second orientation that differs from the first orientation. Domrose: Paragraph [0057] (“In the context of the invention it is possible to implement the modulation patterns 101, 201 not in the form of line patterns but in the form of different patterns which can form an substantially periodic superposition pattern 301. For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201. With modulation patterns 101, 201 being substantially periodic in multiple directions, such as grid patterns, it is possible to determine a translational displacement in an arbitrary direction and/or a rotation as a deviation of the position of the superposition pattern 301 from a reference position.”)
Regarding claim 21, this claim incorporates the rejection of claim 20.  Domrose further teaches: 
The method of claim 20, wherein the first orientation corresponds to an x-direction in a coordinate system and the second orientation corresponds to a y-direction in the coordinate system. Domrose: Paragraph [0057] [As described in claim 20.] [The grid pattern including the modulation pattern 101 is construed to be in “an x-direction” and the modulation pattern 201 of the grid pattern is construed to be in “a y-direction”.]
Regarding claim 22, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are distributed equidistantly or non-equidistantly across the test specimen. Domrose: Paragraph [0044] and FIG. 2 (“The modulation patterns 101, 201 are periodic patterns. Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one another. The distance between two neighboring lines of the first modulation pattern 101 is d1. The distance between two neighboring lines of the second modulation pattern 201 is d2. The distances d1 and d2 are similar but not equal.”)
Regarding claim 23, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the first energy beam is provided by a first irradiation unit, and the second energy beam is provided by a second irradiation unit. Domrose: Paragraph [0034] (“Each of the beams 122, 222 generated by the radiation sources 121, 221, for example laser sources...”)
Regarding claim 24, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are generated in a same process. Domrose: Abstract (“...generating an substantially periodic first modulation pattern in a first sub-area of the build area, the step of generating an substantially periodic second modulation pattern in a second sub-area of the build area, wherein in the overlap zone, the first modulation pattern and the second modulation pattern form an substantially periodic superposition pattern...”)
Regarding claim 25, this claim incorporates the rejection of claim 16. Domrose further teaches: 
The method of claim 16, comprising: 
defining, with the apparatus for use in the additive manufacturing process, a reference position; and Domrose: Paragraph [0041] (“The apparatus 1 comprises a determination unit, which determines the deviation of a superposition pattern 301 from a reference position on the basis of data transmitted from the detection unit 18.”)
determining, with the apparatus for use in the additive manufacturing process, the position information pertaining to a first respective one of the plurality of first calibration patterns relative to the reference position, and Domrose: Paragraph [0043] (“The modulation patterns 101, 201 are arranged on the build area such that they form a superposition pattern 301  Domrose: Paragraph [0050] (“The relative position of the modulation patterns 101, 201 is determined by determining the deviation of the position of the superposition pattern 301 from a reference position.”) Domrose: Paragraph [0051] and FIG. 2 (“It is preferred that the reference position is defined by a reference mark 203 on the build area 8, wherein the reference mark is generated in a layer of the building material 15 or on the target. The distance between a maximum of the line overlap [the superposition pattern 301] and the reference mark 203 is determined in order to determine the deviation of the position of the superposition pattern 301 from the reference position.”) Domrose: Paragraph [0052] (“In a particularly preferred manner, the reference mark 203 is generated together with one of the two modulation patterns 101, 201. In FIG. 2, a reference mark 203 is shown...”) [The determined relative position of the modulation pattern 101 in the superposition pattern from the reference position reads on “determining… the position information pertaining to a first respective one of the plurality of first calibration patterns relative to the reference position”.]
determining, with the apparatus for use in the additive manufacturing process, the position in formation pertaining to a second respective one of the plurality of second calibration patterns relative to the reference position; and Domrose: Paragraphs [0043] and [0050]-[0053] and FIG. 2 [As described above.] [The determined relative of the modulation pattern 201 in the superposition pattern from the reference position reads on “determining …the position information pertaining to a second respective one of the plurality of second calibration patterns relative to the reference position”.]
determining, with the apparatus for use in the additive manufacturing process, deviation information pertaining to a deviation between the reference position and the position information. Domrose: Paragraphs [0043] and [0050]-[0053] and FIG. 2 [As described above.] Domrose: Abstract (“...the step of determining the deviation of the position of the superposition pattern on the build area from a reference position.”) [The determined deviation of the position of the superposition pattern, which includes the relative position information of the modulation patterns 101, 201, reads on “determining… deviation information”.]
Regarding claim 26, this claim incorporates the rejection of claim 16. Domrose further teaches: 
The method of claim 16, 
wherein at least one of the first plurality of calibration patterns comprises, and/or wherein at least one of the second plurality of calibration patterns comprises: a cross, a circle, a triangle, a line, a rectangle, an octagon, an ellipses, an L-shaped pattern, or a dot. Domrose: Paragraph [0057] (“For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201.”)
Regarding claim 29, this claim incorporates the rejection of claim 16. Mamrak further teaches: 
The method of claim 16, wherein the gap is located between a first branch of the first one of the plurality of first calibration patterns and a second branch of the second one of the plurality of calibration patterns. Brown: Paragraphs [0047, [0051], [0054], and [0055] and FIGs. 5-7 [As described in claim 16.] [The misalignment or offset between the scan fields shown in FIG. 5 (“offset 930”) and FIG. 7 reads on “the gap is located between a first branch ... and a second branch...”.]
The motivation to combine Domrose and Mamrak
Regarding claim 30, this claim incorporates the rejection of claim 16. Domrose further teaches: 
The method of claim 16, comprising: 
determining, with the apparatus for use in the additive manufacturing process, a first orientation of a first one of the plurality of first calibration patterns and a second orientation of a second one of the plurality of second calibration patterns. Domrose: Paragraph [0019] (“The determination of the deviation of the position of the superposition pattern on the build area from the reference position preferably comprises determining a displacement and/or a rotation. More preferably, on the basis of the determination of the displacement and/or rotation, a change of the position of the first and/or second modulation pattern, i.e., a change of the displacement and/or the rotation is carried out. In this way, various deviations may, for instance, be recognised and, if applicable, rectified.”) Domrose: Paragraph [0057] (“In the context of the invention it is possible to implement the modulation patterns 101, 201 not in the form of line patterns but in the form of different patterns which can form an substantially periodic superposition pattern 301. For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201. With modulation patterns 101, 201 being substantially periodic in multiple directions, such as grid patterns, it is possible to determine a translational displacement in an arbitrary direction and/or a rotation as a deviation of the position of the superposition pattern 301 from a reference position.”) [The determination of the rotation of each of the modulation patterns 101, 201 reads on “determining …a first orientation...and a second orientation...”]  
Regarding claim 31, this claim incorporates the rejection of claim 30.  Domrose further teaches: 
The method of claim 30, comprising: 
determining, with the apparatus for use in the additive manufacturing process, the first orientation with respect to a first facing branch of the first one of the plurality of first calibration patterns and the second orientation with respect to a second facing branch of the second one of the plurality of second calibration patterns. Domrose: Paragraphs [0019] and [0057] [As described in claim 30.] [Each of the modulation pattern 101 and the modulation pattern 201 composing the grid patterns read on “a first facing branch” and “a second facing branch”, respectively.  The determination of the rotation as a deviation of the superposition pattern of the modulation patterns 101, 201 reads on “determining… the first orientation with respect to a first facing branch...and the second orientation with respect to a second facing branch...”]
Regarding claim 32, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, comprising: 
determining, with the apparatus for use in the additive manufacturing process, a spatial positioning error as between a first one of the plurality of first calibration patterns and a second one of the plurality of second calibration patterns. Domrose: Paragraph [0043] (“The modulation patterns 101, 201 are arranged on the build area such that they form a superposition pattern 301 in the overlap zone.”) Domrose: Paragraph [0044] (“The distance between two neighboring lines of the first modulation pattern 101 is d1. The distance between two neighboring lines of the second modulation pattern 201 is d2.”) Domrose: Paragraph [0062] (“With the determination of the period P of the superposition pattern 301, it is possible to determine errors in the settings of the solidification device 19 because a comparison of the actual Domrose: Paragraph [0063] (“Information about a corresponding deviation in at least one of the modulation patterns 101, 201 is provided if, for instance, differing values of the period P are determined in different areas of the superposition pattern 301. For this, errors of the settings of the solidification device 19, in particular of the focusing devices 124, 224 and of other optical elements of the apparatus 1, may be responsible.”) [The determination of errors based on the distance of each of the first modulation pattern and the second modulation pattern reads on “determining …a spatial positioning error”.]
Regarding claim 33, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, comprising: 
determining, with the apparatus for use in the additive manufacturing process, the position information with a camera. Domrose: Paragraph [0017] (“The determination of the deviation of the position of the superposition pattern on the build area from the reference position preferably comprises an automatic detection, in particular a sensor-based detection with a detection device, which comprises at least one radiation conductor and at least one radiation sensor. Thereby, for instance, the basis for an automatic calibration is provided.”) Domrose: Paragraph [0019] (“For example, a light-sensitive camera may be used as radiation sensor...”)
Regarding claim 34, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the position information pertains to at least one of: 
an overlap of a first irradiation region corresponding to a first irradiation unit and a second irradiation region of a second irradiation unit; Domrose: Paragraph [0035] (“The sub-areas 100, 200 overlap in the overlap zone 300. In the overlap zone 300, both beams 122, 222 can strike the build area.”) Domrose: Paragraph [0043] (“The modulation patterns 101, 201 are arranged on the build area such that they form a superposition pattern 301 in the overlap zone.”) [The overlap zone reads on “an overlap of a first irradiation region...and a second irradiation region”.]
a first orientation of the first irradiation unit and/or a second orientation of the second irradiation unit; 
a first distortion of the first irradiation region and/or a second distortion of the second irradiation region; and 
a first scaling of the first irradiation region and/or a second scaling of the second irradiation region. 
Regarding claim 35, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the calibration information comprises one or more correction parameters based on which the at least one irradiation parameter may be adjusted. Domrose: Paragraph [0061] (“On the basis of the derived calibration information, it is, for instance, tested whether one or more of the optical settings (for example settings which determine the deflection of the radiation emitted from the solidification device, its focusing onto the build area, and the energy density of an emitted beam) have to undergo an adjustment.”) Domrose: Paragraph [0021] (“...the calibration information is used for the automatic or semi-automatic adjustment of an optical setting of the solidification device, in particular a focus [The focus setting reads on “one or more correction parameters”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Domrose and Mamrak and further in view of Noda et al. (US Patent Publication No. 2019/0037204 A1) (“Noda”).
Regarding claim 27, this claim incorporates the rejection of claim 16. Domrose further teaches:
The method of claim 16, 
wherein at least one of the first plurality of calibration patterns comprises a first shape, and/or wherein at least one of the second plurality of calibration patterns comprises a second shape,... Domrose: Paragraph [0057] (“For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201.”)
However, Domrose and Mamrak do not to teach explicitly, “wherein the first shape is different from the second shape”.  Noda is directed to a calibration process to calibrate a first camera and a second camera. Noda teaches:
wherein the first shape is different from the second shape. Noda: Paragraph [0043] (“The shape of the marks constituting the plurality of patterns included in the calibration tool 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Domrose, Mamrak, and Noda before them, to determine a gap between the modulation patterns 101, 201 of Domrose and the scan zones of Mamrak as taught in Noda because the references are in the same field of endeavor as the claimed invention and they are focused on calibrating a plurality of cameras in which at least one of an angle of view and a focal length is different.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that possible for each camera to discriminate between patterns used for calibration by discriminating the patterns based on the size of the mark and the arrangement of the marks by the camera. See Noda Paragraph [0042]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2010/0125356 A1 to Shkolnik et al. is directed to a predetermined object pattern representing a portion of a three-dimensional object, modifying the predetermined object pattern to correct for geometric distortion of a pattern generator, and generating the modified pattern using the pattern generator. The generated pattern interacts with a reactive material to form the portion of the three-dimensional object defined by the predetermined object pattern.
US Patent Publication No. 2015/0367662 A1 to Sender Beleta et al. is directed to a printing calibration method in which gaps are provided between the first calibration pattern portions printed by the nozzles of the first nozzle-array portion and gaps between the second calibration pattern portions printed by the nozzles of the nozzle-array portion there is space for enlargement of the calibration pattern portions without overlapping with other, prior-printed calibration pattern portions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117